Citation Nr: 1020644	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  09-11 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than October 19, 
2004, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1950 to July 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  A hearing before the undersigned 
Veterans Law Judge was held at the RO in April 2010.  The 
hearing transcript has been associated with the claims file.

The RO previously characterized the issue as entitlement to 
an effective date earlier than October 19, 2004, for the 
award of service connection of left ear tinnitus.  Review of 
the March 2008 Board decision which granted service 
connection indicates that service connection was awarded for 
tinnitus of both ears; the Board did not limit its grant to 
tinnitus of the left ear.  Thus, the issue has been 
recharacterized as listed above. 

In his April 2010 hearing testimony, the Veteran appears to 
claim that the October 1999 rating decision, which denied 
service connection for left ear tinnitus, should be reversed 
or revised on the basis of clear and unmistakable error 
(CUE).  That matter has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A "claim" of service connection for tinnitus was 
received in August 1999.  The claim was denied in an October 
1999 rating decision.  The decision was not appealed.  

2.  An application to reopen the claim for service connection 
for tinnitus was received on October 19, 2004.  

3.  There was no communication by the Veteran or a duly 
appointed representative after October 1999 and prior to 
October 19, 2004 indicating intent to apply for service 
connection for tinnitus. 


CONCLUSION OF LAW

The criteria for an effective date prior to October 19, 2004, 
for the grant of service connection for tinnitus have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. 473 (2006); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.

In any event, the Board notes that prior to initial award of 
service connection, the Veteran was informed how effective 
dates are assigned.  He was then notified that his claim was 
awarded with a specific effective date assigned and informed 
how to appeal that decision, and he did so.  He was provided 
a statement of the case that again advised him of the 
applicable law and criteria required for an earlier effective 
date.  Although the claim was not readjudicated, the record 
reflects that the appellant was provided a meaningful 
opportunity to participate effectively in the processing of 
his claim such that any notice error did not affect the 
essential fairness of the adjudication now on appeal.  The 
Veteran has demonstrated his actual knowledge of what was 
required to substantiate an earlier effective date in his 
arguments and testimony.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claim.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his claim, and as such, that he had a meaningful opportunity 
to participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits, such as 
providing a personal hearing.  It is noteworthy that 
determinations regarding effective dates of awards are based, 
essentially, on what was shown by the record at various 
points in time and application of governing law to those 
findings, and generally further development of the evidence 
is not necessary unless it is alleged that evidence 
constructively of record is outstanding.  The Veteran has not 
identified any other pertinent evidence that remains 
outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

Earlier Effective Date

Service connection for tinnitus was granted by a Board 
decision in March 2008.  The RO implemented the Board 
decision in an April 2008 rating decision, assigning an 
effective date of October 19, 2004, the date of receipt of 
the Veteran's claim to reopen his previously denied claim for 
service connection.  The Veteran filed a timely appeal with 
respect to the effective date.  Specifically, he contends 
that his disability compensation should be effective back to 
1954, when he first filed a claim of service connection for 
tinnitus.  

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service.  Otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 
3.400(b).  The effective date of service connection based on 
a reopened claim is the date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  It must "identify the benefit sought."  
38 C.F.R. § 3.155(a).  VA must look to all communications 
from a claimant that may be interpreted as applications or 
claims, formal and informal, for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to 
forward an application form to the claimant after receipt of 
an informal claim, then the date of the informal claim must 
be accepted as the date of claim for purposes of determining 
an effective date.  Id. at 200.  

A thorough review of the record reveals that in November 
1954, the Veteran filed a claim of service connection for 
"shell fragment wound, right side of head" and "brain 
concussion."  A VA examination was then provided.  During 
the examination, the Veteran reported having a "hearing 
condition" of his right ear which was manifested by "not 
hearing too well" "at times".  The Veteran denied any 
other audiological complaints.  A February 1955 rating 
decision then awarded service connection for a scar and 
denied service connection for bilateral nerve deafness.  In 
correspondence dated later that same month, the Veteran was 
provided notice of that decision and his appellate rights. 

In May 1999, the Veteran filed a claim to reopen the claim of 
service connection for hearing loss.  In conjunction with his 
request to reopen, he submitted a private medical record 
which reflected the Veteran's history of tinnitus in his left 
ear since "late November 1998."  The RO interpreted the 
private treatment record as an informal claim of service 
connection of tinnitus of the left ear.  That claim was 
considered and denied in an October 1999 rating decision 
based on lack of evidence that the tinnitus onset in service 
or was causally related to service.  The Veteran did not 
appeal the October 1999 decision; it is final based on the 
evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.104, 20.302, 20.1103.  Final claims can be reopened only 
upon submission of new and material evidence.  38 C.F.R. § 
3.160.

VA did not receive any subsequent correspondence or medical 
evidence from the Veteran that can be construed as a claim 
for service connection for tinnitus until October 19, 2004, 
when the Veteran filed a claim of service connection for 
"ringing in both ears."  In the context of that claim, 
evidence sufficient to reopen the previously denied claim and 
prove the requisite elements of service connection under 38 
C.F.R. § 3.303 was submitted, and the claim was granted.  The 
effective date was set at the date of receipt of the 
ultimately successful claim.

As noted above, the Veteran has contended that the date of 
claim should be the date of receipt of the 1954 claim.  
Review of the evidence contemporaneous with the 1954 claim 
does not suggest a claim of service connection for tinnitus, 
however.  Moreover, even if the 1954 claim could be 
interpreted as an informal claim of service connection of 
tinnitus which was not adjudicated in the 1954 rating 
decision, the evidence documents that that claim was finally 
resolved by the October 1999 rating decision.  The evidence 
also documents that following the October 1999 rating 
decision, and prior to October 19, 2004 (the date of receipt 
of the Veteran's reopened claim), the Veteran did not submit 
any communication indicative of intent to apply for service 
connection for tinnitus, which could constitute a pending 
claim.  38 C.F.R. § 3.155.  Hence, there was no pending claim 
prior to October 19, 2004, pursuant to which benefits could 
be granted.  

In this case, the earliest effective date possible is the 
date that the claim to reopen was received, which is the 
effective date currently assigned.  38 C.F.R. § 3.400.  
Therefore, the Veteran's claim for an earlier effective date 
is denied.  


ORDER

An effective date earlier than October 19, 2004, for the 
award of service connection for tinnitus is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


